Citation Nr: 0603491	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-22 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the right knee (right knee disorder).  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post anterior cruciate ligament reconstruction of 
the left knee (left knee disorder). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1996 to January 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The August 2000 RO decision granted claims for 
service connection for the reconstruction of both the right 
knee and the left knees, and the veteran appeals the 
assignment of initial 10 percent disability evaluations for 
each of his service-connected knee disorders.  

The veteran's sworn testimony was obtained at a hearing 
conducted by a Veterans' Law Judge (VLJ) sitting at the RO in 
June 2004 (Travel Board hearing).  A transcript of the Travel 
Board hearing is on file.  

The appeal was previously remanded by the Board in March and 
December 2004 for development which has been completed.  

The appeal arises from initial disability ratings following 
original awards of service connection for right and left knee 
disabilities.  Consequently, the rating issues on appeal are 
not the result of claims for increased entitlement, but 
rather ones involving the propriety of the initial 
evaluations assigned.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.  

2.  For the entire appeal period, the veteran's status post 
reconstructed right knee is characterized by medical evidence 
indicating findings consistent with some post-traumatic 
arthritis; limitation of motion and pain of the right knee 
joint, including full extension of the right knee joint to 0 
degrees, with pain on extreme motion, flexion of the knee 
joint to 130 degrees, with pain on extreme motion; and some 
occasional crepitus and swelling; complaints of recurrent 
subluxation or lateral instability are not objectively shown.  

3.  For the entire appeal period, the veteran's status post 
reconstructed left knee is characterized by medical evidence 
indicating findings consistent with some post-traumatic 
arthritis; limitation of motion and pain of the left knee 
joint, including full extension of the left knee joint to 0 
degrees, with pain on extreme motion, flexion of the knee 
joint to 115 degrees, with pain on extreme motion; and some 
occasional crepitus and swelling; complaints of recurrent 
subluxation or lateral instability are not objectively shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of a 10 
percent rating for status post anterior cruciate ligament 
reconstruction of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260 and 5261 (2005).  

2.  The criteria for an initial evaluation in excess of a 10 
percent rating for status post anterior cruciate ligament 
reconstruction of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260 and 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for initial evaluations in excess of 10 percent 
for right and left reconstructed knees; the evidence that 
would be necessary to substantiate each of these two claims 
on appeal; and whether these claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claims on appeal were received at the RO in 
February 2000 and denied in an RO decision of August 2000, 
prior to the enactment of VCAA in November 2000.  The RO 
provided notice of VCAA pertinent to the claims on appeal in 
December 2004, January 2005, and August 2005, after the 
August 2000 RO decision to assign initial 10 percent 
evaluations for right and left knee disabilities, and after 
the May 2002 statement of the case (SOC).  However, the VCAA 
notices were issued prior to the readjudication of the claims 
in a November 2005 supplemental statement of the case (SSOC).  
Any defect with respect to the timing of the VCAA notice, as 
to the claims on appeal, was harmless error for the 
additional reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claims on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  As noted above, after the notice 
was provided, the claims on appeal were readjudicated in the 
November 2005 SSOC provided to the veteran.  The veteran has 
also been provided with every opportunity to submit evidence 
and argument in support of his claims on appeal, and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence in February 2005.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims adjudicated on the merits on appeal.  Id., at 121.  
Therefore, with respect to the timing requirement for the 
VCAA notice as to both claims on appeal, the Board concludes 
that to decide this appeal would not be prejudicial to the 
veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either claim adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The Board remanded the 
Appeal in December 2004 in an effort to obtain private 
treatment records dated after May 2004, and in regard to 
possible left knee surgery.  The veteran replied in February 
2005 by submitting duplicate evidence, dated prior to May 
2004.  In determining that a third remand in not needed in 
this case, the Board has noted that the veteran was provided 
three VA examinations, in March 2000, May 2003 and February 
2005, as amended.  The three VA examination reports support 
the findings and conclusions the Board reaches below.  
Accordingly, further development would not be reasonable.  
While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  In response to numerous requests that the veteran 
submit objective medical evidence in support of his claim, in 
February 2005 the veteran submitted duplicate medical 
evidence of March, April and May 2004.  Additional 
development by VA is not indicated.  

The record also indicates that the veteran was provided with 
a copy of the August 2000 RO rating decision setting forth 
the general requirements of applicable law pertaining to 
evidence to support each of the claims adjudicated on appeal.  
The general advisement was reiterated in the SOC dated in 
October 2000 and SSOC's dated in June 2003 and November 2005.  

The Board concludes that VA has satisfied its duties to 
inform and assist the veteran at every stage of this appeal 
as to the claims adjudicated on appeal.  Given the 
development undertaken by the RO-particularly, the three VA 
examinations and opinion statements-and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been requested or obtained, the Board finds that the 
record is ready for appellate review as to the claims on 
appeal.  

The Merits of the Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As noted in the Introduction section of this Board decision, 
the veteran has appealed initial awards of two separate 10 
percent ratings for his service-connected reconstructed right 
knee and reconstructed left knee, on account of degenerative 
joint disease with limitation of motion and pain, and claimed 
instability of the knee joints.  As such, the veteran seeks a 
separate 10 percent evaluation for each of his knees, on 
account of claimed lateral instability and laxity of the 
right and left knee joints.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Accordingly, as to these evaluations, the rule of 
Francisco does not apply, and consideration must be given to 
whether a higher rating is warranted for any period during 
the pendency of the appeal.  Id.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Traumatic arthritis is rated as degenerative arthritis, 
which, when established by x-ray findings, is rated according 
to limitation of motion for the joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Codes 
5003-5010.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

It was held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:  

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating under the code or codes will 
be assigned;

(2) where the objectively confirmed limitation of 
motion is not of a sufficient degree to warrant a 
compensable rating under the Code or Codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be applied for each major 
joint or group of minor joints affected, "to be 
combined, not added", and  

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is x-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

Hicks, supra.  

In addition, Diagnostic Codes 5003 and 5010 are to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  It has been held that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or groups caused by degenerative arthritis 
that is established by x-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  Hicks, supra.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under VA General Counsel Opinion, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, it was held that when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Codes 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003.  

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

VA examinations of March 2000, May 2003, and February 2005, 
as well as VA treatment records dated for that same period of 
time, show a fairly consistent range of motion of the right 
and left knees on repeated testing, which is full (normal) in 
extension to 0 degrees, and limited only to 130 degrees of 
flexion on the right and 115 degrees on the left (140 degrees 
is generally normal flexion).  These findings are shown to be 
accompanied by reports of pain on extreme ranges of motion.  
Additionally, while x-ray studies fail to show degenerative 
changes, the February 2005 VA examination report noted that a 
March 2004 private magnetic resonance imaging (MRI) report as 
evidence of early post-traumatic arthritis.  

The above findings-limitation of motion of the right and of 
the left knees with complaints of pain at extremes of 
motion-warrant no more than a 10 percent rating for all 
periods of the appeal, on account of full or nearly extension 
of the knees (under Diagnostic Code 5261), moderately limited 
flexion of the knee to 130 and 115 degrees (under Diagnostic 
Code 5260) in the right and left knees, respectively, with 
painful arthritis of the knee joint under Diagnostic Code 
5010.  Specifically, the criteria for an evaluation in excess 
of a 10 percent rating, to include an initial evaluation, for 
service-connected right and left knee disability, on account 
of arthritis with limited range of motion and pain, are not 
met under Diagnostic Codes 5010, 5260 and 5261.  With 
repeated VA examinations of March 2000, May 2003 and February 
2005 showing the full or nearly full extension of the knees, 
only some modest limitation of motion of flexion of the 
knees, some evidence of post-traumatic arthritis of the knee 
joints, and only complaints of pain on extreme range of 
motion, the criteria for an evaluation in excess of 10 
percent are neither met nor more closely approximated under 
all applicable Diagnostic Codes and VA regulations.  

The Board also finds that separate ratings are not warranted 
for either of the veteran's service-connected right or left 
knee disabilities, under Diagnostic Code 5257, on account of 
claimed instability-the veteran's complaints of instability 
of the right and left knee joints are not objectively 
demonstrated on repeated examinations.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  

Private treatment records of March, April and May 2004 show 
complaints of left knee spasm, tenderness and increased pain 
(A.J.M, M.D., April 8, 2004).  A March 2004 MRI report shows 
a "[s]uggestion of [a] subtle tear ... [of the] medial 
meniscus."  On private examination in May 2004, the veteran 
denied any giving-out of the knees.  Range of motion of the 
left knee was normal.  The veteran was recommended for 
surgery for the correction of a meniscus tear.  The remaining 
objective medical evidence of record, including three VA 
examination reports of March 2000, May 2003 and February 
2005, as amended in March 2005 and September 2005, show no 
objective evidence of instability of either the right or left 
knee joints, despite the veteran's subjective complaints.  
The objective medical evidence demonstrates that the 
criteria, at Diagnostic Code 5257, for a separate 10 percent 
rating for slight instability of either the right or left 
knee joints is not demonstrated or more closely approximated.  
While the private reports of evaluation in March, April and 
May 2004 are unclear as to the existence of instability of 
the veteran's service-connected left knee joint following a 
meniscus tear, it must be noted that this evidence primarily 
regards a slip and fall injury, with subsequent surgical 
repair.  

The salient point is that repeated VA examinations of March 
2000, May 2003 and February 2005-as with service medical 
records of July 1999-show no objective evidence in support 
of the veteran's subjective complaints of instability of the 
knee joints.  The claims on appeal are not supported by 
objective medical evidence.  See Allday v. Brown, 7 Vet. App. 
517 (1995); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(Observing that the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  

While the veteran was noted to be wearing knee braces on 
account of his fear of possible instability of his knee 
joints on repeated VA examinations, the Board can find no 
medical opinion that such a brace is necessary or medically 
indicated.  As noted above, service medical records show the 
temporary use of a brace, but with complete recovery to full 
range of painless motion of the right and left knee joints, 
without instability.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The evidence of record shows that the veteran's service-
connected right and left knee disorders do not present an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1. The 
current 10 percent schedular evaluation for right knee 
disability and 10 percent schedular evaluation for left knee 
disability are not inadequate on account of pain and 
limitation of motion, with no instability of the right or 
left knee joints.  There is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations for his service-connected 
right and left knee disorders, with degenerative joint 
disease with pain and limitation of motion, his treatment has 
been limited, and while surgery was planned for later in 
2004, surgery is not shown.  The veteran has not offered any 
objective evidence of any increased symptoms due to his 
service-connected knee disabilities which would render 
impractical the application of the regular schedular 
standards.  Repeated VA examination findings are limited and 
not unique.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  

The objective medical evidence of record warrants no more 
than an initial 10 percent evaluation for right knee 
disability and an initial 10 percent evaluation for left knee 
disability, on account of evidence of post-traumatic joint 
disease, with pain and limitation of motion, but without 
instability, under all applicable law and regulations for all 
periods of the appeal.  


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.  

An evaluation in excess of 10 percent for a left knee 
disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


